Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 line 2 recites “surf ace”; which is a typo, a suggested edit is to delete the extra space between “f” and “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5 and its dependent claims, claims 5-7 recites:
[claim 5] wherein the device is adapted to deactivate the at least one ECG electrode positioned on the handle section when the cord is connected;
[claim 6] wherein the adaption to deactivate the at least one ECG electrode positioned in the handle is provided by a programmed computer processor;
[claim 7] wherein the processor is housed in the device.
However, a review of the instant disclosure only shows in instant specification [0013] (emphasis added):
To accommodate different body types, a probe-style peripheral sensor (e.g., in a stethoscope-type shape) with a detector and an array of LEDs may be used. Such a probe may also be adapted to perform an ECG. The probe may include one or more ECG sensor contacts leads or electrodes on the probe head for such purposes. In another embodiment, the probe has one or more ECG electrodes on the probe head and at least one additional electrode on a grip portion, thereby providing an increased measurement path if the device is held in position by the user. In another embodiment, the probe has a secondary connection to add an additional ECG electrode for the case where an operator is holding the device for the subject. In this case, the grip portion ECG electrode is optionally deactivated.

The description of the instant disclosure is not as detailed as the instant claims 5-7 recitations and so the instant claims are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the membrane material".  There is insufficient antecedent basis for this limitation in the claim. Note that claim 13 recites “comprising a membrane, the membrane made of a material…” but claim 15 depends from claim 12 and not 13. For examination purposes below, it will be assumed that this is a typo and that claim 15 depends from claim 13.
Claim 19 recites the limitation "the selected ECG electrode lead is the finger lead".  There is insufficient antecedent basis for this limitation in the claim. Note that claim 18 recites “a finger electrode” and so for examination purposes, below, it will be assumed that “the finger lead” is the same as the recited “a finger electrode”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 20140073969 A1; 3/13/2014) in view of Bridger (US 6491647 B1; 12/10/2002), and further in view of Sherman (US 20110015496 A1; 1/20/2011).
Regarding claim 1, Zou teaches a system comprising:
a vibration sensor adapted to capture a vibrational signal including a hemodynamic waveform signal (Fig. 1B, 140; Fig. 2, 220; Fig. 3; Fig. 7; [0021]; [0024]; [0034]; the reference teaches using optical sensor to capture pulse wave due to “pulsing arterial blood” and so reads on vibrational signal as recited; also, instant specification discloses that optical sensors pick up vibrational signal, see instant specification [0009]; [0023]; [0071] and so the instant claim term is interpreted in light of such disclosure).
However, for the sake of completeness and clarity even if Zou’s optical sensor is not a vibration sensor adapted to capture a vibrational signal including a hemodynamic waveform signal, Bridger teaches in the same field of endeavor (Abstract; Fig. 27) a vibration sensor adapted to capture a vibrational signal including a hemodynamic waveform signal using optical sensing (Fig. 6; Fig. 24, 5; Fig. 29; Col. 3 lines 39-56; Col. 18 lines 31-42). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zou to include this feature as taught by Bridger so that vibration signals of hemodynamic waveforms can be obtained from optical sensing (Col. 13 lines 19-35).
In the combination of Zou and Bridger, Zou teaches a plurality of electrocardiogram (ECG) electrodes (Fig. 1A-1B).
In the combination of Zou and Bridger, Zou does not teach wherein the vibration sensor and at least one ECG electrode are positioned on a distal face of a device, and at least one ECG electrode is positioned remote form the distal face of the device. However, Sherman teaches in the same field of endeavor (Abstract; Fig. 5) wherein at least one ECG electrode are positioned on a distal face of a device (Fig. 6-7), and at least one ECG electrode is positioned remote from the distal face of the device (Fig. 7, c; Fig. 9; [0015] “collected using a smartphone and an external and/or internal sensor”; [0038] “the sensor 60 can be disposed directly on the housing itself (e.g., electrical leads on the surface of a skin), and/or can be connected to the housing via, for example, a wire”; [0041] “The sensor 60 can include more than a single sensor”; the reference teaches at least an embodiment in which there are ECG electrodes on the smartphone as well as connected via wire that is remote from the smartphone). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zou and Bridger to include these features as taught by Sherman because this enables measuring ECG conveniently with smartphone with different electrode configurations ([0028]). Note that the combination of Zou, Bridger, and Sherman teaches that the vibration sensor and at least one ECG electrode are positioned on a distal face of a device since the smartphone’s camera and electrodes are on the same face (Zou Fig. 1B; Sherman Fig. 7-8; [0028] “leads can be contained in a housing (e.g., skin and/or case) that is configured to hold and connect to the smartphone without interfering with the operation of the smartphone”).
Regarding claim 2, in the combination of Zou, Bridger, and Sherman, Sherman teaches wherein the at least one ECG electrode posited remote from the distal face of the device is incorporated in a body connected by a cord to the device (Fig. 9; [0038] “the sensor 60 can be disposed directly on the housing itself (e.g., electrical leads on the surface of a skin), and/or can be connected to the housing via, for example, a wire”).
Regarding claim 12, the combination of Zou, Bridger, and Sherman teaches wherein the vibration sensor comprises a light source and a light sensor (Zou Fig. 1B; [0021]; Bridger Fig. 6; Fig. 24, 5; Fig. 29; Col. 3 lines 39-56; Col. 18 lines 31-42).
Regarding claim 18, Zou teaches a method comprising:
contacting skin of a subject at a location peripheral to the subject’s heart (Fig. 3) with a vibration sensor (Fig. 1B, 140; Fig. 2, 220; Fig. 3; Fig. 7; [0021]; [0024]; [0034]; the reference teaches using optical sensor to capture pulse wave due to “pulsing arterial blood” and so reads on vibrational signal as recited; also, instant specification discloses that optical sensors pick up vibrational signal, see instant specification [0009]; [0023]; [0071] and so the instant claim term is interpreted in light of such disclosure). 
However, for the sake of completeness and clarity even if Zou’s optical sensor is not a vibration sensor Bridger teaches in the same field of endeavor (Abstract; Fig. 27) a vibration sensor adapted to capture a vibrational signal including a hemodynamic waveform signal using optical sensing (Fig. 6; Fig. 24, 5; Fig. 29; Col. 3 lines 39-56; Col. 18 lines 31-42). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zou to include this feature as taught by Bridger so that vibration signals of hemodynamic waveforms can be obtained from optical sensing (Col. 13 lines 19-35).
In the combination of Zou and Bridger, Zou teaches a first ECG electrode (Fig. 1A-1B). 
In the combination of Zou and Bridger, Zou does not teach both positioned on one face of a device, 
selecting a second ECG electrode from a finger electrode of the device and a plug-in electrode for the device and contacting the subject’s skin at a second location with the selected sensor contact.
However, Sherman teaches in the same field of endeavor (Abstract; Fig. 5) ECG electrode positioned on one face of a device (Fig. 6-7) and selecting a second ECG electrode from a finger electrode of the device and a plug-in electrode for the device and contacting the subject’s skin at a second location with the selected sensor contact (Fig. 7, c; Fig. 9; [0015] “collected using a smartphone and an external and/or internal sensor”; [0038] “the sensor 60 can be disposed directly on the housing itself (e.g., electrical leads on the surface of a skin), and/or can be connected to the housing via, for example, a wire”; [0041] “The sensor 60 can include more than a single sensor”; the reference teaches at least an embodiment in which there are ECG electrodes on the smartphone as well as connected via wire that is remote from the smartphone). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zou and Bridger to include these features as taught by Sherman because this enables measuring ECG conveniently with smartphone with different electrode configurations ([0028]). Note that the combination of Zou, Bridger, and Sherman teaches both [vibration sensor and first ECG electrode] positioned on one face of a device, since the smartphone’s camera and electrodes are on the same face (Zou Fig. 1B; Sherman Fig. 7-8; [0028] “leads can be contained in a housing (e.g., skin and/or case) that is configured to hold and connect to the smartphone without interfering with the operation of the smartphone”).
The combination of Zou, Bridger, and Sherman teaches detecting a vibrational signal with a vibration sensor (Zou Fig. 1B; Fig. 3; Fig. 7; Bridger Fig. 24, 5; Co. 13 lines 19-29; Col. 18 lines 18-42), and
detect an ECG signal with the ECG electrodes (Zou Fig. 2).
Regarding claim 19, the combination of Zou, Bridger, and Sherman teaches wherein a user is the subject and the selected ECG electrode lead is the finger lead, and the selecting is by the subject holding the device (Zou Fig. 3; Bridger Fig. 3-4).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou, Bridger, and Sherman as applied to claim 1 above, and further in view of Baxi (US 20130172723 A1; 7/4/2013).
Regarding claim 3, the combination of Zou, Bridger, and Sherman does not teach wherein the at least one ECG electrode posited remote from the distal face of the device is positioned on a handle section of the device. However, Baxi teaches in the same field of endeavor (Abstract) wherein the at least one ECG electrode posited remote from the distal face of the device is positioned on a handle section of the device (Fig. 6B; the thumb is on the ECG electrode of the handle). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zou, Bridger, and Sherman to place ECG electrode on a handle section as taught by Baxi because this enables measuring from the hand for ECG in a convenient fashion (Fig. 6B; [0019]).
Regarding claim 4, in the combination of Zou, Sherman, Sherman, and Baxi Sherman teaches wherein the device further comprises a plug for an ECG electrode to be connected by a cord (Fig. 9).

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou, Sherman, Sherman, and Baxi as applied to claim 1 above, and further in view of Houlton (US 20150038856 A1; 2/5/2015).
Regarding claim 8, the combination of Zou, Sherman, Sherman, and Baxi does not teach wherein the vibration sensor is also adapted so that the vibrational signal includes an Embedded Frequency signal corresponding to heart sound. However, Houlton teaches in the same field of endeavor (Abstract; Fig. 2) the vibration sensor is also adapted so that the vibrational signal includes an Embedded Frequency signal corresponding to heart sound ([0054] “The pre-processed signal obtained from the previous stage may be low pass filtered, under 20 Hz, to obtain the infrasonic, sub-audible, component 204 and also high pass filtered, more than 20 Hz, to obtain the phonocardiogram component 205."; [0055] "The high-pass filtered signal (i.e. high frequesncy [sic] component) 840 has a very close resemblance to the phonocardiogram signal 850 recorded simultaneously ... In these embodiments, the S1 and S2 waves of the high frequency component 840 is used to assist in identification of mitral and aortic valve closure times by narrowing down the search window."; S1 and S2 read on the recited "Embedded Frequency"). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zou, Sherman, Sherman, and Baxi to include this feature as taught by Houlton because this enables obtaining heart sound signals (Fig. 2; [0054]-[0056]).
Regarding claim 9, in the combination of Zou, Sherman, Sherman, Baxi, and Houlton, Houlton teaches wherein the device is adapted to separate the Embedded Frequency signal and the hemodynamic waveform signal ([0054]-[0055]).
Regarding claim 10, in the combination of Zou, Sherman, Sherman, Baxi, and Houlton, Houlton teaches wherein a digital filter is provided to separate the Embedded Frequency and the hemodynamic waveform signal ([0054]-[0055]; [0067]; [0083]; claim 5; a computer is used to filter and so reads on “digital filter”).
Regarding claim 11, in the combination of Zou, Sherman, Sherman, Baxi, and Houlton wherein the digital filter is provided by a programmed computer processor housed in the device ([0084]; [0083]; claim 5).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou, Bridger, and Sherman as applied to claim 12 above, and further in view of LaSala (US 20040260193 A1; 12/23/2004).
Regarding claim 13, the combination of Zou, Bridger, and Sherman teaches wherein the vibration sensor further comprising a membrane (Bridger Fig. 6; Col. 18 lines 31-42 “reflecting surface”). The combination of Zou, Bridger, and Sherman does not teach the membrane made of a material selected to be at least partially reflective to the light source on an inner surface of the membrane. However, LaSala teaches in the same field of endeavor (Abstract; Fig. 14-16) a vibration sensor with membrane made of a material selected to be at least partially reflective to the light source on an inner surface of the membrane ([0018]; [0025]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zou, Bridger, and Sherman to include this feature as taught by LaSala because this enables measuring cardiac waveforms (Fig. 14-16; [0018]; [0103]). 
Regarding claim 14, in the combination of Zou, Bridger, Sherman, and LaSala, LaSala teaches wherein the membrane comprises metal or is metalized on at least one surface ([0092] "For example, the reflective layer and/or ARP may utilize a metallized UV stabilized polymeric film").

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou, Bridger, Sherman, and LaSala as applied to claim 13 (see 112 above) above, and further in view of Saaski (US 4933545 A; 6/12/1990).
Regarding claim 15, the combination of Zou, Bridger, Sherman, and LaSala does not teach wherein the membrane material is selected to reduce light passing form an outer surface of the membrane to the sensor. However, Saaski teaches a vibration sensor that operates with a membrane and light (Col. 3 lines 41-48; Col. 4 lines 19-20; Fig. 1; The pressure of the reference reads on the vibration of the instant claim because both measure mechanical movements; Col. 11 lines 30-35; optical microphone of the reference measures variations in air), which is in the same field of endeavor, in which there is a membrane with light absorbing coating to prevent external light from entering the cavity where the optical fiber which acts as a sensor is located (Col. 11 lines 14-25). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Zou, Bridger, Sherman, and LaSala to include this feature as taught by Saaski because this enables optically measuring pressure or vibration with improved accuracy (Col. 1 lines 32-35).
Regarding claim 16, in the combination of Zou, Bridger, Sherman, LaSala, and Saaski, Saaski teaches wherein the material substantially eliminates light passing from the outer surface (Col. 11 lines 14-25, Saaski teaches a membrane with light absorbing coating to prevent external light from entering the cavity where the optical fiber which acts as a sensor is located).
Regarding claim 17, the combination of Zou, Bridger, Sherman, LaSala, and Saaski teaches wherein the membrane comprises metal or is metalized on at least one surface (LaSala [0092] "For example, the reflective layer and/or ARP may utilize a metallized UV stabilized polymeric film"; Saaski Col. 11 lines 11-29; Col. 4 lines 16-21; the diaphragm of the reference reads on the membrane of the instant claim; The titanium dioxide of the reference reads on the metal of the instant claim. It would be simple substitution for a person of ordinary skill in the art to utilize any other highly reflective material such as metals for coating the membrane). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou, Bridger, and Sherman as applied to claim 18 above, and further in view of Kapoor (US 20130116584 A1; 5/9/2013).
Regarding claim 20, the combination of Zou, Bridger, and Sherman does not teach wherein a user is not the subject and the selected ECG electrode is held by the user separate from the device. However, Kapoor teaches in the same field of endeavor (Fig. 1; Fig. 5; Fig. 15) wherein a user is not the subject and the selected ECG electrode is held by the user separate from the device (Fig. 15; [0041]; [0048]; [0062]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of to include these features as taught by Kapoor because this enables using a separate external device with the smartphone device of Zou and Sherman (Kapoor Fig. 16; Zou 1A-1B; Sherman Fig. 2; Fig. 3-4; Fig. 8-9) especially since Sherman teaches use of external device/electrodes for ECG.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andre (US 20120245439 A1) teaches device with separate sensor positioned remote from device (Fig. 36; [0232]) in which ECG and vibration (“acoustic piezoelectric”) is measured ([0177]) to measure pulse transit time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792